Case: 18-10415   Date Filed: 04/15/2019   Page: 1 of 4


                                                        [DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-10415
                        Non-Argument Calendar
                      ________________________

        D.C. Docket Nos. 9:16-cv-81993-KAM; 9:16-bkc-01046-EPK


In re: JOSEPH LLEWELLYN WORRELL,

                                                                        Debtor

_____________________________________

JOSEPH LLEWELLYN WORRELL,

                                                            Plaintiff-Appellant,

                                  versus

EMIGRANT MORTGAGE COMPANY,
RETAINED REALTY, INC.,

                                                        Defendants-Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 15, 2019)
                   Case: 18-10415       Date Filed: 04/15/2019      Page: 2 of 4


Before JORDAN, NEWSOM, and FAY, Circuit Judges.

PER CURIAM:

         Joseph Worrell, proceeding pro se, appeals from the district court’s sua

sponte dismissal of his bankruptcy appeal for failure to prosecute.

         We review for abuse of discretion a district court’s order dismissing a

bankruptcy appeal on procedural grounds. See In re Pyramid Mobile Homes, Inc.,

531 F.2d 743, 746 (5th Cir. 1976) (per curiam). 1

         We read briefs filed by pro se litigants liberally, but issues not briefed on

appeal by a pro se litigant are abandoned. Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (per curiam). A litigant also abandons his claim by making only

passing references to it or failing to support it with arguments and authority.

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 681 (11th Cir. 2014).

Further, we do not address arguments raised for the first time in a pro se litigant’s

reply brief. Timson, 518 F.3d at 874 (citation omitted). Pro se litigants are also

required to conform to procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829

(11th Cir. 2007) (per curiam).

         In bankruptcy appeals to the district court, the appellant must file a brief

within 30 days after the docketing of notice that the record has been transmitted,

unless the district court specifies different time limits. Fed. R. Bankr. P.


1
    See also Bonner v. City of Prichard, 661 F.2d 1206 (11th Cir. 1981).

                                                  2
                Case: 18-10415    Date Filed: 04/15/2019     Page: 3 of 4


8018(a)(1). If the appellant fails to timely file a brief, the district court may

dismiss the appeal on its own motion after notice. Id. 8018(a)(4). In the

bankruptcy context, we have explained that filing briefs, unlike filing a notice of

appeal, is not a jurisdictional prerequisite; accordingly, a showing of bad faith,

negligence, or indifference is necessary to a determination that dismissal is

appropriate for failure to file a brief. In re Beverly Mfg. Corp., 778 F.2d 666, 667

(11th Cir. 1985) (interpreting former Bankruptcy Rule 8009(a)(1), requiring timely

filing of briefs).

       Worrell has abandoned any claim that the district court abused its discretion

in dismissing his appeal for failure to prosecute on the ground that he filed his

initial brief almost seven months late. Even reading his opening brief in this Court

liberally, Worrell has not raised any argument as to the district court’s dismissal of

his appeal for failure to prosecution, let alone any argument that his failure to

prosecute was not negligent, indifferent, or done in bad faith. Instead, he has

raised arguments pertaining only to the lawfulness of the foreclosure sale of his

home. Although Worrell contends in his reply brief that the district court’s

dismissal was improper because any delay was caused by the court, not him, we

will not consider arguments raised for the first time in a reply brief, even from a

pro se litigant. Timson, 518 F.3d at 874.




                                            3
               Case: 18-10415     Date Filed: 04/15/2019    Page: 4 of 4


      Moreover, even if we were to conclude that Worrell had not abandoned his

position, we would hold that the district court did not abuse its discretion in

determining that he had demonstrated indifference and negligence by (1) filing his

initial district court brief almost seven months late, (2) ignoring the district court’s

initial order to explain the delay and show cause why his appeal should not be

dismissed for failure to prosecute, and then (3) failing for five months to respond to

the court’s second show-cause order. Accordingly, we AFFIRM.




                                            4